EXHIBIT (h) (8) Index Methodology Guide ISE MINING SERVICETM INDEX Issue 1.2 Issue date: November 12, 2012 Produced by: International Securities Exchange, LLC 60 Broad Street, New York NY 10004 www.ise.com 1 The information contained in this document is current as of the publication date, and is subject to change without notice. The ISE will not accept responsibility for damages, direct or indirect, caused by any error or omission in this document. The ISE globe logo and International Securities Exchange® are trademarks of the International Securities Exchange, LLC.ISE Diamond/Gemstone™ Index is a trademark of the International Securities Exchange, LLC © 2012 International Securities Exchange, LLC. All Rights Reserved. 2 Table of Contents Chapter 1.
